  Case 1:19-cv-00001-MN Document 94 Filed 08/13/21 Page 1 of 3 PageID #: 529




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 VERNON MONTGOMERY,                               )
                                                  )
                        Plaintiff,                )
                                                  )
         v.                                       )    C.A. No. 19-001 (MN)
                                                  )
 MANDY ONUOHA, et al.,                            )
                                                  )
                        Defendants.               )

                                     MEMORANDUM ORDER

        At Wilmington, this 13th day of August 2021:

        1.      Introduction. Plaintiff Vernon Montgomery (“Plaintiff”), who appears pro se

and was granted permission to proceed in forma pauperis, is an inmate at the James T. Vaughn

Correctional Center. He filed this lawsuit pursuant to 42 U.S.C. § 1983. Before this Court are

three motions filed by Plaintiff. (D.I. 65, 69, 85).

        2.      Motion for Summary Judgment. Plaintiff filed a motion for summary judgment

on January 26, 2021. (D.I. 65). On April 8, 2021, Plaintiff filed a second motion for summary

judgment that is identical to the January 26, 2021 motion except the April 8, 2021 motion has

additional exhibits. (D.I. 79). This Court will deny without prejudice the January 26, 2021

motion for summary judgment and will consider in due course the April 8, 2021 motion for

summary judgment as it contains additional exhibits.

        3.      Motion to Include Additional Prayer for Injunction. Plaintiff seeks to amend

the prayer for relief to include a request for injunctive relief “on the Department of Correction of

Delaware to grant due process rights to inmates faced with possible disciplinary sanctions.”

(D.I. 69).    Plaintiff may not seek relief from a non-party.      The Delaware Department of
    Case 1:19-cv-00001-MN Document 94 Filed 08/13/21 Page 2 of 3 PageID #: 530




Correction (“DOC”) is not a named defendant. 1 Moreover, as an agency of the State of Delaware,

the DOC has immunity under the Eleventh Amendment. The Eleventh Amendment of the United

States Constitution protects an unconsenting state or state agency from a suit brought in federal

court by one of its own citizens, regardless of the relief sought. See Seminole Tribe of Fla. v.

Florida, 517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984);

Edelman v. Jordan, 415 U.S. 651 (1974). The motion will be denied.

        4.     Motion to Compel.         Plaintiff moves to compel Defendants to produce the

complete video footage of September 3, 2019 from 9:30 p.m. to 10:00 p.m. in SHU-17 A-tier.

(D.I. 77, 85). Plaintiff contends that the video produced by Defendants “is missing parts.”

(D.I. 85).

        5.     Pursuant to Fed. R. Civ. P. 26(b)(1), “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Defendant Jacob Payton (“Payton”) advises this

Court that he has provided all known video footage, that the “footage clearly shows the incident

relevant to Plaintiff’s claims”, and that he exercised due diligence in attempting to locate additional

video/camera footage that might meet Plaintiff’s request, to no avail. Defendants cannot produce

that which does not exist. The motion to compel will be denied.




1
        The DOC was placed on the Court docket as a Petitioner when it filed a petition for
        appointment of counsel for Defendant Mandy Onuoha pursuant to 10 Del. C. § 3925 and
        Delaware Supreme Court Rule 68. (See D.I. 12).


                                                  2
Case 1:19-cv-00001-MN Document 94 Filed 08/13/21 Page 3 of 3 PageID #: 531




    THEREFORE, IT IS HEREBY ORDERED that, based upon the above discussion:

    1.    Plaintiff’s motion for summary judgment (D.I. 65) is DENIED without prejudice.

    2.    Plaintiff’s motion to include additional prayer for injunction (D.I. 69) is DENIED.

    3.    Plaintiff’s motion to compel (D.I. 85) is DENIED.




                                        The Honorable Maryellen Noreika
                                        United States District Judge




                                           3
